DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Non-Responsive Reply - Failure to propose a searchable group for examination

Claims 1-23 are pending in the instant application.

Election/Restrictions
Applicant did not elect the species set forth on pages 2-3 of the restriction dated 05/24/22. Specifically, applicants did not elect  
1. one liquid lubricant or/and non-polar solvent in claim 2,
2. one micro-nano/textured dot dual phobic domains in claim 3,
3. one hydrogel polymers in claim 4,
4. one functional group in claim 4,
5. one surfactant or/and emulsifiers in claim 5,
6. one crosslinking functional group in claim 6,
7. one additive containing antimicrobial agent and compounds, and/or anti-fermentation agents in claim 7,
8. one conditions for addition in claim 8,
9.  one from addition sequence or simultaneous in claim 9,
10. one from water or other polar solvent in claim 10,
11. one from directly through sparing nozzles or mixed in a rotary mixer in claim 12,
12. one from powder or liquid solution in claim 13,
13. one from pre-blended, post-blended, or simultaneously blended in claim 13,
14. one from chemical composition of 11 or mixture of friction reducer and claimed coating 11 in claim 13,
15. one from directly added into water or diluted with water in claim 14,
16. one from high salinity frac water, or reused product water, or/and wasted frac fluid in claim 17, and 
17. one condition from two alternative in claim 23.

Applicants must elect species 1-17 for search and examination purposes per the restriction requirement mailed on 05/24/22.  
            See 37 CFR 1.111.  Since the above-mentioned reply appears to be bona fide, applicant is given ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
              A telephone call was made to Feipeng Liu on 08/29/22 to request an oral election to the above restriction requirement but did not result in an election being made.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766